Filed 11/5/13 In re Prince T. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re PRINCE T. et al., Persons Coming                               B247459
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK68029)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ANDREA P.,

         Defendant and Appellant.

         APPEAL from findings and an order of the Superior Court of Los Angeles
County. Timothy R. Saito, Judge. Reversed.


         Marsha F. Levine, under appointment by the Court of Appeal, for Defendant and
Appellant.


         John F. Krattli, County Counsel, and William D. Thetford, Deputy County
Counsel, for Plaintiff and Respondent.
                                               _________________
       Andrea P. (mother) and Wilson T. (father) are the parents of Prince T. (Prince,
born Feb. 2007), Savannah T. (Savannah, born July 2008), and Grant T. (Grant, born
Aug. 2010). The juvenile court sustained allegations under Welfare and Institutions Code
section 300, subdivision (j),1 against both parents and removed the children from parental
custody. Mother appeals, arguing that the juvenile court’s jurisdictional finding is not
supported by substantial evidence. The Department of Children and Family Services
(DCFS) concedes that there was insufficient evidence to support the jurisdictional finding
by the juvenile court.
       We agree with the parties that the juvenile court’s jurisdictional finding is not
supported by substantial evidence. Accordingly, we reverse the jurisdictional finding and
the resulting dispositional findings and order.
                  FACTUAL AND PROCEDURAL BACKGROUND
Companion Case
       Mother and father were involved in a companion case with respect to the
children’s half-siblings, Jasmine T. (Jasmine) and D.T. (D.), father’s children by a
different mother. In that case, a petition was filed in 2012 based on allegations that in
2007 mother had physically abused Jasmine by striking and biting her face, causing a
laceration and bruises, and that father failed to take action to protect her. That petition
was sustained in part and dismissed in part.
       On May 11, 2012, DCFS filed another dependency petition in the companion case
that alleged, among other things, that mother had physically abused Jasmine by striking
her nose with her fists, inflicting a bleeding laceration to the child’s nose, and that mother
physically abused Jasmine on prior occasions by striking her and inflicting welts, bruises,
and marks to her body. The petition further alleged that father knew of mother’s physical
abuse of Jasmine and failed to protect her. On July 31, 2012, the juvenile court sustained



1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                               2
the physical abuse allegations, released Jasmine and D. to their mother, and ordered that
father’s visits with Jasmine and D. be monitored.
Prior Petition on Behalf of Prince, Savannah, and Grant
       In March 2012, DCFS filed a section 300 petition on behalf of Prince, Savannah,
and Grant. The petition alleged domestic violence between mother and father and that
father suffered mental and emotional problems, including a diagnosis of paranoid
schizophrenia. That petition was dismissed on July 31, 2012.
Instant Case
       On August 6, 2012, DCFS filed the instant section 300 petition on behalf of
Prince, Savannah, and Grant. The petition contained allegations pursuant to subdivisions
(b)2 and (j).3 The juvenile court found a prima facie case for detaining the children and
set the matter for a pretrial resolution conference and an adjudication hearing.
       Mother and father denied the allegations in the petition. Regarding the allegation
that mother had physically abused Jasmine, mother and father explained that they had
received services from DCFS, were compliant, and that the matter had been resolved.
DCFS confirmed the parents’ representations. Furthermore, as a result of mother’s
negative drug test on September 21, 2012, DCFS was satisfied that mother was not a
current abuser of marijuana.


2      Count b-1 alleged, in relevant part, that mother “has a 5 year history of illicit drug
abuse and is a current abuser of marijuana which renders the mother incapable of
providing the children with regular care and supervision.” Count b-2 alleged mother’s
prior physical abuse of Jasmine.

3        Count j-1 alleged: “On prior occasions, . . . mother . . . physically abused
. . . Jasmine . . . by striking [her] nose with the mother’s fists, inflicting a bleeding
laceration to [Jasmine’s] nose. On prior occasions, the mother struck . . . Jasmine,
inflicting welts, bruises and marks to [Jasmine’s] body. Such physical abuse was
excessive and caused [Jasmine] unreasonable pain and suffering. The father . . . knew of
the physical abuse of [Jasmine] by the mother and failed to protect the child. The
physical abuse of the sibling on the part of the mother and the father’s failure to protect
the sibling endangers the children’s physical health and safety, placing the children
Prince, Savannah and Grant at risk of physical harm, damage and danger.”

                                              3
       Other unrelated allegations of abuse and neglect were investigated and determined
to be unfounded.
       After a few hearings, on January 23, 2013, the juvenile court sustained count j-1 of
the petition and dismissed the remaining counts. A contested disposition hearing was set
for February 11, 2013. At that hearing, the social worker reported that DCFS had
assessed the parents and recommended that they receive unmonitored visits because
“DCFS has no current evidence that mother and father present a threat or danger to their
children and because each parent is equally vested in spending quality time with their
children.”
       The juvenile court declared the children dependents of the court and found that
there was a substantial danger to the children if they were returned home. Both parents
were provided reunification services; mother was granted monitored visitation; father was
allowed unmonitored visitation.
Appeal
       Mother’s timely appeal ensued.
                                       DISCUSSION
I. Standard of Review
       “When the sufficiency of the evidence to support a finding or order is challenged
on appeal, the reviewing court must determine if there is any substantial evidence, that is,
evidence which is reasonable, credible, and of solid value to support the conclusion of the
trier of fact.” (In re Ricardo L. (2003) 109 Cal.App.4th 552, 564.)
II. Analysis
       Section 300, subdivision (j), provides, in relevant part: “Any child who comes
within any of the following descriptions is within the jurisdiction of the juvenile court
which may adjudge that person to be a dependent child of the court: [¶] . . . [¶] (j) The
child’s sibling has been abused or neglected, as defined in subdivision (a), (b), (d), (e), or
(i), and there is a substantial risk that the child will be abused or neglected, as defined in
those subdivisions. The court shall consider the circumstances surrounding the abuse or
neglect of the sibling, the age and gender of each child, the nature of the abuse or neglect

                                               4
of the sibling, the mental condition of the parent or guardian, and any other factors the
court considers probative in determining whether there is a substantial risk to the child.”
       “[S]ubdivision (j) has two prongs: (1) that ‘[t]he child’s sibling has been abused
or neglected, as defined in subdivision (a), (b), (d), (e), or (i)’; and (2) ‘there is a
substantial risk that the child will be abused or neglected, as defined in those
subdivisions.’ [Citation.]” (In re Ricardo L., supra, 109 Cal.App.4th at p. 566.)
       Here, as DCFS concedes, there is no evidence that Prince, Savannah, and Grant
are currently at risk of being abused. The only evidence before the juvenile court was
that mother had physically abused Jasmine in 2012. But, DCFS acknowledged mother
and father had addressed all allegations raised in the petition in the companion case, by
complying with all services and resolving the issues that led to DCFS involvement.
Thus, there is no evidence that these three children are at risk of being abused. (In re
Ricardo L., supra, 109 Cal.App.4th at p. 566; In re David M. (2005) 134 Cal.App.4th
822, 832.) The juvenile court’s jurisdictional finding must be reversed.
       It follows that the juvenile court’s removal order must be reversed as well. There
is no evidence that the children were at risk of harm. (See, e.g., In re Noe F. (2013) 213
Cal.App.4th 358, 367.)
                                        DISPOSITION
       The juvenile court’s findings and order are reversed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                             ______________________________, J.
                                                   ASHMANN-GERST
We concur:


_______________________________, P. J.
           BOREN


_______________________________, J.
           CHAVEZ

                                                5